Citation Nr: 1542631	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  08-34 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the L5-S1, with disc herniation, prior to February 12, 2015.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the L5-S1, with disc herniation, from February 12, 2015.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 18, 1982 to June 29, 1982, from December 1982 to June 1990, and from August 2002 to July 2006.  

This matter initial came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for degenerative disc disease of L5-S1 and assigned an initial 10 percent rating, effective August 1, 2006.  Subsequently, jurisdiction of the Veteran's file was transferred to the VA RO in Chicago, Illinois.  

In a February 2013 decision, the Board denied the Veteran's claim of entitlement to an initial rating in excess of 10 percent for degenerative disc disease of L5-S1.  The Veteran appealed the Board's denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court issued a memorandum decision to vacate the Board's decision and remanded the case to the Board for readjudication of the claim consistent with the considerations discussed in the memorandum decision.  

In November 2014, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  By a rating action in April 2015, the RO increased the evaluation for degenerative disc disease of L5-S1 with disc herniation from 10 percent to 20 percent, effective February 12, 2015.  A supplemental statement of the case (SSOC) was issued in April 2015.  Review of the record reflects substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Since this is not the highest possible rating available under the rating schedule for this disability, and the Veteran has not indicated that he is content with this rating, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) for paperless claims.  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  Prior to February 12, 2015, the Veteran's degenerative disc disease of the lumbar spine was manifested by complaints of pain and stiffness, with objective evidence of pain with X-ray evidence of DJD; the Veteran did not have the functional equivalent of forward flexion to 30 degrees but not greater than 60 degrees, favorable or unfavorable ankylosis, or incapacitating episodes.  

2.  From February 12, 2015, the Veteran's lumbar spine disability is manifested by unfavorable ankylosis of the thoracolumbar spine; unfavorable ankylosis of the entire spine, however, has not been shown. 

3.  Throughout the entire period on appeal, there has been no competent evidence incapacitating episodes of intervertebral disc syndrome (IVDS) requiring prescribed bed rest.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for degenerative disc disease of the L5-S1, with disc herniation, prior to February 12, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.45, 4.71a, Diagnostic Code 5242 (2014).  

2.  From February 12, 2015, the criteria for a 50 percent rating, but no higher, for degenerative disc disease of the L5-S1, with disc herniation have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in February 2006 from the RO to the Veteran which was issued prior to the RO decision in September 2006.  An additional letter was issued in January 2015.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided a rationale for pertinent conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding the issues decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The service treatment reports (STRs) indicate that the Veteran received clinical attention and treatment during service for chronic low back pain.  In September 2002, the Veteran was seen for complaints of low back pain which began two days ago, particularly with running.  He described the pain as a dull pain that becomes sharp with movement.  The diagnosis was low back pain.  An X ray study of the low back, performed in October 2003, revealed disc space narrowing of the L5 S1 with facet arthropathy of L2 L3.  Subsequently, an MRI completed in February 2005 revealed degenerative disc disease of L5-51 with disc bulge that effaces the thecal sac with annular tear.  In January 2006, the Veteran was seen for complaints of low back pain; he reported having had pain the previous day while running and exercising.  The Veteran indicated that he was being treated by a chiropractor with stretching and exercise.  The assessment was low back pain.  

The Veteran's initial claim for service connection for a spine condition (VA Form 21-526) was received in February 2006.  In a statement in support of claim (VA Form 21-4138), dated in February 2006, the Veteran indicated that he injured his back while putting up tents during a 2 week training exercise deployment.  The Veteran indicated that the pain has increased over time; he noted that the pain is exacerbated by any type of physical work or exercise.  

The Veteran was afforded a VA examination in March 2006.  At that time, he reported that the back pain began in 1987; he stated that he was on some type of field maneuvers setting up a tent when his back "went out" and he was unable to function for approximately 2 days in a walking or running fashion. The Veteran indicated that the back pain is now constant and is located in the low back with occasional radiation to the posterior aspects of the knees bilaterally.  The Veteran described the back pain as a dull ache but it becomes transiently very sharp and stabbing occasionally.  The Veteran related that the pain ranges from mild at its best to severe at its worst.  He also reported stiffness in the back.  He has used in the past ibuprofen, Vicodin, and Percocet for his back.  The patient does go to a chiropractor which he feels helps.  He states he does have flare ups usually about once a month, during which time his activities are significantly limited as in he must rest and lye down wherever he happens to be and he is unable to go to work during these periods.  He does not use a back orthosis and he feels as though he can walk no greater than 2 miles.  He denied a history of falls and is not unsteady.  He has not had any back surgery or injections.  He is able to accomplish his activities of daily living and for the most part his usual occupation when he is not having one of his flare-ups.  

On examination, range of motion in the lumbar spine was from 0 degrees to 95 degrees; he had pain from 10 degrees to 95 degrees both flexing down and coming up.  His extension is 0 to 30 degrees which is painful seemingly throughout.  Rotation was 0 degrees to 30 degrees bilaterally, with pain starting at 15 degrees.  Lateral bending was from 0 degrees to 30 degrees with pain starting at 20 degrees, bilaterally.  His reflexes are 2+ at the knees and ankles Negative straight leg raise He does have 2 beats of clonus bilaterally.  His strength is 5/5 at the hips, knees, and ankles.  He was able to easily heel and toe walk I do not appreciate an antalgic gait.  On palpation, the Veteran was nontender over the bony or soft tissue elements of the dorsal and lumbar spine and grossly I do not appreciate any sagittal or coronal plane abnormalities.  There was no additional loss of range of motion due to pain, weakness, incoordination, or lack of endurance but does certainly slow down his pace and seems to be having much more trouble going through the preserved range of motion after 5 repetitions due to pain and lack of endurance. MRI of the lumbar spine, dated in February 2005, degenerative disk disease L5-S1 with Circumferential disk bulge which effaces thecal sac and annular tear and endplate Degenerative changes.  The pertinent diagnoses were bilateral patellofemoral syndrome and low back arthritic change with degenerative disk disease and disk herniation.  

Received in September 2008 were VA progress notes dated from June 2008 to August 2008.  These records show that the Veteran received clinical attention for his low back disorder.  During a clinical visit in June 2008, it was noted that the Veteran had intermittent low back pain.  The assessment was intermittent low back pain.  When seen in August 2008, the Veteran reported having had low back pain for the past 20 years; he stated that the pain has gotten progressively worse over the last 2 months.  It was noted that he was seen in the emergency room twice for pain control.  He noted that the pain increased with changes in position, running, sitting or walking for prolonged periods.  He had no difficulty with walking and he was able to lie on his back but was more comfortable on his side.  Pain does not wake him from sleep States that he feels "stiff' in the morning until he stretches which provides relief Pain also relieved by Vicodin.  He denied trauma but states that the pain started 20 years ago when he was lifting a tent in the service.  The Veteran also reported occasional neck and shoulder pain when "stressed."  No numbness or tingling.  The Veteran also reported occasional right leg weakness when he gets tired.  He denied any bladder or bowel incontinence.  The pertinent diagnosis was chronic low back pain likely secondary to muscle strain no evidence of radiculopathy at this time.  

Received in October 2008 was the result of an MRI of the lumbar spine, performed in August 2008, which revealed findings of signal change compatible with inflammation due to degenerative disc and vertebral endplate changes at L5-S1 with broad-based disc protrusion and evidence of angular tears.  Prominent endplate spurring and posterior bony ligamentous hypertropic change contribute to moderate bilateral neural foraminal narrowing.  No other significant focal changes were present.  

The Veteran was afforded another VA examination in May 2011.  At that time, he reported that he has pain on a daily basis but it does not affect his activities of daily living.  It was noted that his ambulation is unlimited and he does not use assistive devices.  He does not have weakness or fatigability.  He does complain of back pain and right lower extremity radiculopathy.  No loss of bowel or bladder function was reported.  He denied any numbness or weakness.  No loss of motor function was noted, but again he does have pain on a daily basis with flare-ups biannually.  It was noted that the Veteran had an MRI in August 2008 which showed L5-S1 disk desiccation and disk protrusion.  On examination, it was noted that the Veteran had a slow; no assistive devices were used.  On lumbar examination, he was able to forward flex to 80 degrees with stiffness at 80.  Extension was to 25 degrees with pain at 25 degrees.  Lateral bending was to 20 degrees bilaterally; and, rotation was to 30 degrees without painful limitation.  He was able to toe raise and heel raise with no fatigability.  He has 2+ reflexes 5/5 muscle strength. He had positive straight leg raise on the right.  He had no fatigability on examination.  The pertinent diagnosis was Lumbar spine strain.  The examiner stated that the ranges of motion during passive active and three repetitive motions are the same.  There was no loss of joint function with use due to pain, weakness, fatigability, incoordination or flare-ups.  No assistive devices.  There were no incapacitating episodes or radiation of pain and no neurologic findings or effect on the usual occupation or daily activities.  No neoplasms subluxation instability bladder or bowel complaints.  The examiner opined that it is more likely than not that this is a direct result of his injury that he sustained in 1986.  He has pain on a daily basis and limitations of motions as described.  

The Veteran was afforded another VA examination in February 2015.  At that time, he reported having constant back pain; he stated that the pain was located in the low back with occasional radiation to the posterior aspects of the knees bilaterally.  The Veteran described the back pain generally as a dull ache, which occasionally becomes very sharp and feels like a stabbing.  The Veteran also reported that the pain ranged from mild at its best to severe at its worst.  The Veteran also complained of back stiffness.  He reported using Ibuprofen, Vicodin, and Percocet for his back in the past.  The Veteran indicated that he was being followed by a chiropractor, which he felt was helpful.  The Veteran also reported that he had flare-ups about once a month, during which his activities are significantly limited as in he must rest and lie down wherever he happens to be; he stated that he is unable to go to work during the flare-ups.   The Veteran noted that he had not been to the emergency room in the past year.  The Veteran denied any numbness or weakness; he also denied any bladder or bowel dysfunction.   The Veteran stated that he missed approximately 20 to 24 days of work since approximately 2002.  He reported occasionally using a cane, but he does not use a back orthosis.  He did not report any history of falls and was not unsteady.  He had not had any back surgery or injections.  The Veteran related that he was able to accomplish his activities of daily living and for the most part his usual occupation when he was not having one of his flare ups.  

On examination, the examiner noted that the Veteran was limited in his ability to bend and lift, carry and do repetitive actions with his back.  He is limited in duration for sitting for a long time.  Forward flexion was from 0 degrees to 45 degrees.  Extension was from 0 degrees to 10 degrees, right lateral flexion was from 0 degrees to 25 degrees, left lateral flexion was from 0 degrees to 30 degrees, and lateral rotation was from 0 degrees to 25 degrees, bilaterally.  Pain was noted on examination on rest/non-movement.  He had tenderness over the lumbar spine and the right SI joint.  It was noted that the Veteran's pain level after repetitive use testing prevented him from trying to repeat the movements.  The examiner noted that the Veteran had less movement than normal due to ankylosis, adhesions, etc.  It was noted that the Veteran uses a corset type of brace when doing physical labor, and he uses a cane on a bad day.  X-ray study of the lumbar spine revealed marked loss of height of the intervertebral disc.  A diffuse disc osteophyte complex and moderately advanced facet degenerative changes cause bilateral moderate to severe foraminal stenosis with slight interval worsening since August 2009.  The pertinent diagnoses were disc degeneration, thoracic and lumbar; and spondylosis, thoracic and lumbar.  Normal nerve conduction studies and needle EMG of the right lower extremity, except chronic mild changes noted in L3 and S1 myotomes.  The examiner stated that the Veteran could not work any job that required prolonged standing or physical labor with bending and lifting.  

In a statement in support of claim (VA Form 21-4138), dated in February 2015, the Veteran reported that the deterioration of his back disorder had resulted in withdrawing from several activities that he used to enjoy in the past.  The Veteran related that he had difficulty sitting or standing for any length of time without repositioning.  The Veteran further related that the back pain was not constant.  The Veteran stated that he had to use 3 to 5 sick days each year until the back pain receded.  


III.  Legal Analysis.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the claim, the assignment of staged ratings would be necessary.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must also discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  

In the September 2006 rating decision on appeal, the Veteran was awarded service connection for degenerative disc disease of the L5-S1, with disc herniation, and granted an evaluation of 10 percent effective August 1, 2006.  More recently, in April 2015, the RO assigned a 20 percent rating, effective February 12, 2015.  

The Veteran's degenerative disc disease of the lumbar spine has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  Under this Diagnostic Code 5242 and reference to the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  

In order to warrant a higher 20 percent disability rating there must be the functional equivalent of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating calls for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  Where there is unfavorable ankylosis of the entire thoracolumbar spine, a 50 percent disability rating is warranted.  Id.  Finally, a 100 percent disability rating is assigned on evidence of unfavorable ankylosis of the entire spine.  Id.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).  

For claims in which symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions and convulsive disorders are to be rated in proportion to the impairment of motor, sensory or mental function. 38 C.F.R. § 4.120 (2014).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123 (2014), see 38 C.F.R. § 4.124 (2014).

(i) DDD, L5-S1, with disc herniation, prior to February 12, 2015.

The evidence demonstrates that the Veteran is not entitled to a disability rating in excess of 10 percent for his degenerative disc disease of the lumbar spine prior to February 12, 2015.  As noted above, a higher rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

According to the March 2006 VA examination, the Veteran was capable of forward flexion to 95 degrees, with an extension to 30 degrees; and, he had a combined range of motion of 245 degrees.  There was no further limitation upon repetition and no objective evidence of painful motion.  While the VA progress notes show that the Veteran received ongoing clinical attention for chronic low back pain, these records do not reflect any findings of limitation of motion, abnormal gait or any other symptoms that would support a rating higher than 10 percent.  

Upon VA examination in March 2006, there was no objective evidence of pain with range of motion (to include following repetition), and the VA examiner expressly opined that there was no additional loss of range of motion due to pain, weakness, incoordination, or lack of endurance but does certainly slow down his pace and seems to be having much more trouble going through the preserved range of motion after 5 repetitions due to pain and lack of endurance.   Further, even with consideration of the pain on motion and fatigue following repetition that was shown on VA examination in May 2011, the Veteran did not have forward flexion of the thoracolumbar spine of 60 degrees or less, or a combined range of motion of the thoracolumbar spine of 120 degrees or less.  The May 2011 VA examiner expressly noted that there was no loss of joint function with use due to pain, weakness, fatigability, incoordination or flare-ups.  No assistive devices.  There were no incapacitating episodes or radiation of pain and no neurologic findings or effect on the usual occupation or daily activities.  

Accordingly, the Board finds that the 10 percent rating adequately compensates the Veteran for any pain associated with his service-connected lumbar spine disability, and none of the findings have been shown to be so disabling as to, effectively, result in a higher rating for limitation of motion.  38 C.F.R. § 4.71a (2014).  

 As to the possibility of an alternative rating under Diagnostic Code 5243 for Intervertebral Disc Syndrome, there is no indication in the record that there have been any incapacitating episodes involving bedrest prescribed by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). An alternative or higher rating under Diagnostic Code 5243 is therefore not warranted.

 The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating. In this regard, the RO rated the Veteran's lumbar spine disability under Diagnostic Code 5242, which addresses degenerative arthritis. Diagnostic Code 5003 addresses degenerative arthritis.  However, in this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim. Therefore, it does not allow for a higher evaluation. To the extent that Diagnostic Codes 5235 through 5241 are applicable (e.g., spondylolisthesis), disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, and would not allow for an increased rating.  There are no other applicable codes available for consideration.  

In summary, the Board finds that for the period prior to February 12, 2015, the Veteran's limitation of motion and functional impacts most closely approximated the criteria for a 10 percent disability rating, rather than the criteria for a 20 percent or higher rating. 

B.  Rating in excess of 20 percent from February 12, 2015.

For the period beginning February 12, 2015, the Veteran's lumbar spine disability more nearly approximates the 50 percent rating criteria under the General Rating Formula. This is based on the VA spine examination of the same date which confirmed objective findings of unfavorable ankylosis of the entire thoracolumbar spine.  See February 2015 VA Examination Report.  Accordingly, a 50 percent rating under DC 5242 is warranted as of that date.  

However, a rating in excess of 50 percent is not approximated for the period beginning February 12, 2015, as the objective evidence of record fails to demonstrate any findings of unfavorable ankylosis of the entire spine.  Indeed, although the thoracolumbar spine is unfavorably ankylosed, the Veteran is still able to forward flex the thoracolumbar spine (to 45 degrees) and perform bilateral lateral rotations and flexions.  The record is otherwise absent any lay or medical evidence of ankylosis of the entire spine.  Accordingly, the criteria for the next higher rating (i.e., 100 percent) have not been met here.  

As to the possibility of an alternative rating under Diagnostic Code 5243 for Intervertebral Disc Syndrome, as noted, there is no indication in the record that there have been any incapacitating episodes involving bedrest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). An alternative, or higher, rating under Diagnostic Code 5243 is therefore not warranted.  

Lastly, with respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the United States Court of Appeals for Veterans Claims (Court) determined that, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant case, from February 12, 2015, the Veteran is receiving a disability rating based on ankylosis of his thoracolumbar spine.  Accordingly, 38 C.F.R. § 4.40 and § 4.45 are not for consideration for this portion of the appeal period.  

Associated Neurological Impairment.

Any associated objective neurologic abnormalities, such as may affect the extremities, or cause bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code. Note (1).  While neurological manifestations of the Veteran's spine disability, specifically left leg radicular symptoms, have been noted in the record, as discussed above, in October 2007, the RO granted service connection for left lower extremity radiculopathy, with a 10 percent rating effective March 29, 2006, pursuant to Diagnostic Code 8520. The Veteran did not file a notice of disagreement with the rating decision. Thus, the Board is not addressing such disability in this decision.
 In this case, the January 2015 VA Peripheral Nerves examination report shows neurological abnormalities involving the sciatic nerve due to the Veteran's service-connected lumbar spine disability. Radiculopathy of the right lower extremity was described as moderate, incomplete paralysis. 

 Under Diagnostic Code 8520, mild incomplete paralysis warrants a 10 percent rating while moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating. A 40 percent rating is warranted for moderately severe incomplete paralysis. A 60 percent rating is warranted for severe incomplete paralysis. A 100 percent is warranted for complete paralysis of the sciatic nerve. 38 C.F.R. § 4.124A (2014).

 The most probative evidence on this matter is the January 2015 Peripheral Nerves examination report, which reflects that a separate 20 percent rating for radiculopathy of the right lower extremity is warranted. This is so effective January 7, 2015, as the examination is the first instance it is factually ascertainable that this neurological abnormality is objectively shown. Prior to that date, including the August 2007 and November 2011 VA examination reports, the evidence did not show radiculopathy in right lower extremity. A rating higher than 20 percent is not warranted, as the evidence does not reflect moderately severe or severe incomplete paralysis, or even complete paralysis of the affected nerve.

The Board has also considered whether any additional neurological impairment attributed to the Veteran's low back disability.  The record is absent any evidence of other neurological symptoms related to the spine, such as bowel or bladder impairment, or other symptoms of neurological abnormalities during the pendency of the appeal.  Accordingly, a separate rating for neurological abnormalities is not warranted.  

In reaching these decisions, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, and the medical evidence in his file.  To the extent that he may argue or suggest that the clinical data supports an increased rating or satisfies the rating criteria for a higher rating during the relevant time periods, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Other Considerations.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating for all the time periods under consideration.  38 C.F.R. § 3.321(b) (1) (2014).  

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the first Thun element is not satisfied here for any of the disabilities.  The Veteran's service-connected lumbar spine disability has been productive of pain, stiffness, and unfavorable ankylosis of the lumbar spine.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  In short, there is nothing exceptional or unusual about the Veteran's disabilities.  For example, the Veteran's lumbar spine disability DCs in the rating schedule correspond to disabilities of the spine that provide disability ratings on the basis of limitation of motion and incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture.  

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

ORDER

Prior to February 12, 2015, entitlement to an initial increased disability rating greater than 10 percent for degenerative disc disease of the L5-S1, with disc herniation, is denied.  

From February 12, 2015, an increased rating of 50 percent, but no higher, for degenerative disc disease of the L5-S1, with disc herniation, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


